SOMMERVILLE, J.
Defendant is charged as follows:
“That he unlawfully did take with traps for profit (market hunting) during the open season, *1035ten minks, six otters, and three raccoons, without then and there first procuring a license from the sheriff and ex officio tax collector of Vermilion parish, La., so to do”
—in violation of section 14, Act No. 127,1912, p. 151; the penalty being a fine of not less than $25 nor more than $100, or imprisonment for not less than 30 days, or both, in the discretion of the court. Section 28.
Defendant moved to quash the information on the ground that the Legislature had made no provision for the payment of a trapper’s license, and that he has not been guilty of the violation of any law which forbids the trapping of animals without the payment of a license, and specially within the ward in which he is domiciled.
The motion was overruled, and defendant invokes the supervisory, jurisdiction of this court, and the reversal of the judgment of the district court.
[1] The Legislature, by Act No. 204, 1912, p. 401, provides for the conservation of the natural resources of the state of Louisiana, “including the natural wild life on land and in the waters of the state, and also, the soil, mineral and forestry resources of the state,” etc.; and by Act No. 127, 1912, p. 151, there was created a “Conservation Commission of Louisiana, defining its duties and powers and constituting it a department of the government,” etc. Among the powers granted in this last act is the right “to issue licenses and levy and collect the charges thereon, and to provide for the revenues to maintain and support the same,” etc.
These two acts are companion statutes, introduced by the same member of the Legislature, at one session, and adopted within a few days of one another. They will be construed together.
In section 2 of Act No. 204 it is provided:
“That no person at any time of the year shall pursue, take, wound, or kill in any manner, number or quantity any fish, birds, or wild quadrupeds protected by law, or buy, sell, offer or expose the same or any part thereof for sale, transport or have the same in possession, except as permitted by law,” etc.
And, in section 6 of the same act it is provided:
“That mink, otters, muskrats and raccoons may be taken in any manner bought and sold and possessed from November first to February first both inclusive; except that muskrats maybe killed at any time when found within two miles of any levee; and provide further that the owner of any place on which any of said animals are depredating may kill them at any time.”
And section 14 of Act No. 127, page 158, provides:
“That no person shall at any time-hunt, pursue, or kill with a gun any of the wild quadrupeds or birds that are protected during any part of the year, or take with traps or other devices without first having procured a license to do so, and then only during the respective periods of the year when it bhall be lawful.”
It is this last provision of law which defendant stands charged with having violated.
Our law has always recognized the division of things into classes, recognizing public things as those—
“the property of which is vested in a whole nation, and the use of which is allowed to all the members of the nation; of this kind are navigable rivers, seaports, roadsteads and harbors, highways and beds of rivers, as long as the same are covered with water. Hence it follows that every man has the right freely to fish in the rivers, ports, roadsteads, and harbors.” O. O. 453.
The law is taken from the Napoleon Code, articles 714 and 715:
“There are things which belong to no one, and the use of which is common to all. Police regulations direct the manner in which they may be enjoyed; the faculty of hunting and fishing is also regulated by special laws.”
These principles are recognized by the common law of Germany, the law of Austria, Italy, and in all the countries of Europe. The common law of England also based property in game upon the principle of common ownership, and therefore treated it as subject to governmental authority. Mr. Blackstone says, in connection therewith:
*1037“It follows from the very end and constitution of society that this natural right, as well as many others belonging to a man as an individual, may be restrained by positive laws enacted for reasons of state or for the supposed benefit of the community.” 2 Blaekstone, Com. 410.
And in most of the states of the Union laws have been passed for the protection and preservation of game. This common ownership, and its resulting responsibility-in the state, is thus stated in a well-considered opinion of the Supreme Court of California:
“The wild game within a state belongs to the people in their collective and sovereign capacity. It is not the subject of private ownership, except in so far as the people may elect to make it so; and they may, if they see fit, absolutely prohibit the taking of it, or any traffic and commerce in it, if it is deemed necessary for its protection or preservation, or the public good.” Ex parte Maier, 103 Cal. 476, 37 Pac. 402, 42 Am. St. Rep. 129.
The same view has been expressed by the Supreme Court of Minnesota as follows:
“We take it to be the correct doctrine in this country that the ownership of wild animals, so far as they are capable of ownership, is in the state, not as a proprietor, but in its sovereign capacity as the representative, and for the benefit of all its people in common.” State v. Rodman, 58 Minn. 393, 59 N. W. 1098.
This principle was recognized by us in the ease of Herbert Rives et al. v. Gulf Refining Company of Louisiana, 62 South. 623, ante, p. 178; Ohio Co. v. Indiana, 177 U. S. 190, 20 Sup. Ct. 576, 44 L. Ed. 729; Geer v. Connecticut, 161 U. S. 519, 16 Sup. Ct. 600, 40 L. Ed. 793.
So that the Legislature of Louisiana has the undoubted right to prohibit and to regulate the killing of game in the state during certain seasons; and provide, further, that no one shall hunt, pursue, kill or take wild animals in the open season “without first having procured a license to do so.”
[2] If the Legislature has failed to provide for the payment of license taxes for the taking of certain game by traps during the open season, then it follows, by necessary inference, that this method of hunting or trapping cannot be indulged in at any time; and, if defendant has trapped the animals named in the bill of indictment against him, he has violated the law.
Defendant argues that the evidence shows that he trapped the animals mentioned on land on the inside of the ward in which his domicile is located, and that he is exempted from the payment of a license therefor by the terms of the statute. He refers to section 9 of the act, which defines the duties of the conservation agents, as follows:
“That it shall be the duty of said conservation agents to see that every person hunting, trapping, seining, shipping- or dealing in any way in any of the natural resources of this state in the territory assigned to each agent for which a license must be obtained as hereinafter provided has in his possession, or is the owner of any official license as provided by law, except in case of a resident hunting on his own lands or on lands for agricultural purposes or on lands inside the ward in which his domicile is located.”
Said section does not attempt to impose licenses upon any one; the imposition of the payment of license fees is found in section 13 of the act, nor does it attempt to provide for the collection of licenses; that is also provided for in section 13. The former section simply defines the duties of the conservation agents, and nothing more.
Section 13, just referred to, is as follows:
“That the Conservation Commission of the state of Louisiana, during the month of June of each year, shall send to the tax collector in each parish of the state, a book or books containing a regularly numbered series of official hunting and trapping licenses bearing a fac simile signature of the president of the commission, which license shall be issued by the said tax collectors to all persons applying for same at the rate of fifty cents for all residents hunting in their own parish outside the limits of the wards in which their domicile is located, and three dollars for a state-wide license. Fifteen dollars for all nonresidents and unnaturalized foreign-born residents, except those unnaturalized foreign-born residents hunting on their own land, and ten dollars for persons who hunt for profit and are commonly known as ‘market hunters,’ except that nonresidents or unnatural*1039ized foreign-born residents shall not be permitted to hunt or trap for profit,” etc.
It may be that the Legislature considered trapping as a form of hunting, for the words are used indiscriminately in the act; and, when it imposed, in section 13, a license of “ten dollars for persons who hunt for profit and are commonly known as ‘market hunters,’ ” it provided for the issuance of a license of $10 to all persons who trap or “hunt for profit and are commonly known as ‘market hunters,’ ” and it is this offense with which defendant stands charged. The information reads:
“He unlawfully and willfully did take with traps, for profit (market hunting) during the open season ten mink, six otters, and three raccoons, without then and there first procuring a license from the sheriff and ex officio tax collector of Vermilion parish, La., so to do.”
It is therefore merely one of the questions of fact involved in the case, over which this court has no control, as to whether defendant is a “market hunter” who hunts for profit, or if he is one who is “commonly known as a ‘market hunter,’ ” who hunts for profit.
It is therefore ordered, adjudged, and decreed that the preliminary writ of prohibition herein issued is withdrawn and set aside, and that the judgment appealed from is affirmed, at the cost of relator.